Citation Nr: 0005118	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the August 19, 1968 rating decision wherein the 
RO denied service connection for asthma constituted clear and 
unmistakable error (CUE).

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

The current appeal arose from August 1996, March 1997 and 
December 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

In August 1996 the RO denied entitlement to service 
connection for PTSD, and a TDIU.  In March 1997 the RO 
granted entitlement to service connection for PTSD with 
assignment of a 30 percent evaluation effective from May 1, 
1996, and affirmed the denial of entitlement to a TDIU.  In 
December 1997 the RO determined that the August 19, 1968 
rating decision wherein it denied entitlement to service 
connection for asthma did not constitute CUE.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issues of entitlement to an initial rating in excess of 
30 percent for PTSD and a TDIU rating are addressed in the 
portion of this decision.


FINDINGS OF FACT

1.  The August 19, 1968 rating decision wherein the RO denied 
entitlement to service connection for asthma was not appealed 
by the veteran.

2.  The rating decision of August 19, 1968 did not contain 
any kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The August 19, 1968, rating decision wherein the RO denied 
entitlement to service connection for asthma did not 
constitute CUE.  38 U.S.C.A. §  4005, in effect on August 19, 
1968;  38 C.F.R. § 3.105(a) (1968).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran filed an application for VA 
compensation at separation from service in May 1968.  In the 
application he referred to "Asthma-Feb. 1968" and stated 
that he had recurrent trouble.  

The RO requested and obtained the veteran's service medical 
records.  In May 1967 he was evaluated for complaints of 
dizziness and also reported that he had "a little touch of 
asthma" for the previous two to three weeks.  A physical 
examination was reported as negative and he was returned to 
full duty with no limitations.  On the medical examination in 
March 1968 for separation he gave a history of asthma, 
shortness of breath, chest pain and chronic cough for which 
there was no elaboration.  There was no reference to asthma 
on the medical examination either in the clinical evaluation 
or in the summary of defects and diagnoses.  The basis for 
the noted abnormal lungs and chest was not indicated.  

On the VA examination in July 1968 the veteran in reporting 
his present complaint mentioned that he had "some asthma".  
He received a chest x-ray and a pulmonary function test in 
the examination of the respiratory system.  
The examiner reported that the chest had equal expansion, 
normal resonance, no rales or rhonchi, and no cough or 
expectoration.  The veteran said that he would "choke up at 
night sometimes" and would have to take a "Primatine tablet 
to get any relief".  The diagnosis included bronchial 
asthma, by history.

The RO reviewed this evidence when it issued a rating 
decision on August 19, 1968 wherein it denied service 
connection for asthma.  In the rating decision the RO noted 
that asthma was claimed by the veteran but not shown by the 
evidence of record.  The RO granted service connection for 
other disabilities with a combined rating of 20 percent.

The claims file includes a VA Form 20-822, "CONTROL DOCUMENT 
AND AWARD LETTER," dated August 28, 1968, mailed to the 
veteran at his address of record, that indicated a combined 
rating of 20 percent.  On the form there was a reference to 
VA Form 21-6782, "ORIGINAL DISABILITY COMPENSATION".  There 
was a VA Form 21-6798 "DISABILITY AWARD" in the claims file 
dated August 20, 1968 that referred to the August 1968 rating 
decision and included information that corresponded to that 
reported on the VA Form 20-822.  It was checked on the 
disability award form that a Form 21-6782 was an attachment 
with the VA Form 20-822.  Additional handwritten information 
included the disabilities for which service connection was 
granted and the assigned ratings.  It was also noted that 
service connection for asthma was denied on the basis that it 
was "not shown by evidence of record".  

The next communication from the veteran was a letter received 
in early April 1969 wherein he stated that the award he 
received was incorrect for the "service connected 
conditions" and that he had "come across" some material 
that would justify a "redecision" on his service connected 
disability.  The RO in early April 1969 mailed a letter to 
the veteran at the address provided in his recent 
correspondence.  The RO asked him to furnish the evidence he 
believed had a bearing on his case or state the nature of the 
evidence.  He was advised to submit the additional evidence 
promptly.  The record shows the next contact with the veteran 
was in June 1973 when he was given a routine examination for 
his service-connected disabilities.


Criteria

Initially, the Board notes that the veteran did not appeal 
the August 19, 1968 rating decision and that the decision is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. § 3.105(a); effective 
January 1, 1963.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1999), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.



The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1968).


The claimant will be notified of any decision authorizing the 
payment of benefit or disallowance of a claim.  Notice will 
include the reason for the decision, the claimant's right to 
initiate an appeal by filing a notice of disagreement and the 
time limits within which such notice may be filed.  38 C.F.R. 
§ 3.103 (1968), in accord 38 C.F.R. § 19.109 (1968).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction will constitute a notice of disagreement. The 
notice should be in terms which can be reasonably construed 
as evidencing a desire for review of that determination.  It 
need not be couched in specific language. Specific 
allegations of error of fact or law are not required.  
38 C.F.R. § 19.113 (1968).

A statement of the case shall consist of a summary of the 
evidence in the case pertinent to the issue or issues with 
which disagreement has been expressed, a citation or 
discussion of pertinent law, Veterans Administration 
regulations or other criteria and he decision on the issue or 
issues and the reasons for the determination.  38 C.F.R. 
§ 19.115 (1968). 


Analysis

The veteran's attorney has made extensive argument on the 
matter of CUE.  He argues that the veteran did not receive a 
copy of the decision with notice of appeal rights at that 
time and that any assertion to the contrary is not true.  The 
attorney asserts that the veteran filed a notice of 
disagreement in April 1969 but was never issued a statement 
of the case.  It is argued that CUE was committed by the 
rating board in failing to acknowledge asthma was revealed on 
the separation examination and that the VA examiner provided 
a diagnosis of bronchial asthma.  

In summary, on one hand the argument is that the August 1968 
rating decision never became final.  Alternatively, it is 
argued that CUE was committed when the asthma in service and 
VA medical diagnosis of bronchial asthma was ignored.  


The veteran's recollections regarding the existence of asthma 
in service and the August 1968 VA rating decision are 
essentially in accord with the written argument (transcript 
at 2-4).

The Board observes that CUE would not be an issue if the 
August 1968 rating decision did not become final.  They are 
different theories although the veteran's attorney has 
discussed them together in the context of CUE.

The contention that the veteran was not aware of the decision 
made regarding asthma or of his appeal rights is outweighed 
by the contemporaneous administrative record.  There is 
simply no evidence to indicate that VA did not advise him of 
this as claimed.  

In the Board's opinion, the record includes substantial 
evidence to confirm that VA in 1968 advised the veteran of 
the adverse decision in a form letter that explained his 
compensation entitlement and appeal rights.  The claims file 
included a worksheet for the original disability compensation 
form letter that noted the denial of service connection for 
asthma.  The version of the VA Form 21-6782 used at that time 
advised the claimant of appellate rights and the disabilities 
for which service connection was established and those not 
service-connected.  

Although the form may have included information not 
applicable to him at the time, the numbered form clearly 
provided notice of benefits denied and appeal rights.  The 
veteran's address of record appears on all the pertinent 
forms.  The Board would point out that the procedure at the 
time did not require the claimant receive a copy of the 
rating decision.  Notice was to be in writing and sent to the 
claimant at the latest address of record.  38 C.F.R. 
§ 3.1(q).  The appeal notice in the VA form letter reflected 
the information required under the applicable regulations 
then in effect.  38 C.F.R. §§ 3.103, 19.109.  Unfortunately, 
from a review of the claims folder there appears to be no 
plausible basis to find that the veteran was not advised of 
the decision regarding asthma or his right to appeal it in 
1968.  

In view of the contemporaneous VA correspondence, it does not 
appear that his argument regarding due process in VA's duty 
to inform or assist can be sustained. The veteran's argument 
that VA did not advise him is unsustainable from the record.  
He has not argued that he was misled through award letters 
and administrative due process appears to have been provided. 

To resolve situations such as this one in which 
administrative error on the part of VA is asserted, the case 
law has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties".  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of the appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

The presumption of regularity thus dictates that in the 
normal course of business, the RO would have provided the 
veteran a summary of his compensation entitlement and appeal 
rights when entitlement was initially established.  In this 
case his initial compensation entitlement was established in 
1968.  There is nothing contained in the record to indicate 
that anything unusual happened as to the location of the 
record which would have prevented the RO from following its 
usual procedures.  Indeed, the record appears to confirm that 
the usual procedures were followed.  

Correspondence shows sparse communication between the veteran 
and VA from 1968 to 1973 regarding benefit matters.  As 
explained above, the veteran's testimony does not constitute 
clear evidence to the contrary sufficient to rebut the 
presumption of regularity.  

There is also more direct evidence of notice in the veteran's 
April 1969 letter to the RO as therein he discussed the 
service-connected disability award and clearly appeared to be 
seeking a higher rating.  However, it is argued that the 
letter was a valid notice of disagreement with the denial of 
service connection for asthma.  At the time, he had service-
connected disabilities rated 20 percent.  The notice of 
appeal rights in the VA Form 21-6782 advised him that he 
should specify the part of the decision with which he 
disagreed.  

If the Board were to assume this letter was a notice of 
disagreement, his comments were not directed to asthma and 
the letter did not give any indication of disagreement with 
the August 1968 rating determination regarding asthma.  At 
that time, a statement of the case would include evidence, 
applicable law and regulations pertinent to the issue or 
issues with which disagreement was expressed.  38 C.F.R. 
§§ 19.113, 19.115 (emphasis added).  Therefore the 
instructions regarding appeal procedures in the VA form 
letter appear in accord with the guidelines to initiate an 
appeal at that time as reflected in the Board appellate 
rules.  

The Board does not intend, nor is it obligated, to speculate 
concerning the veteran's intentions regarding his service-
connected disability evaluation at that time.  However, the 
Board having reviewed the record in light of the applicable 
law and regulations is left with the belief that he did not 
initiate an appeal of the August 1968 denial of service 
connection for asthma.  

With respect to the claim of clear and unmistakable error in 
the RO's failure to accept evidence as establishing asthma, 
the Board must point out the appellant in essence appears to 
be disagreeing with the way the RO weighed and evaluated the 
evidence.  Disagreement with the way the facts were weighed 
and evaluated is not a claim of clear and unmistakable error.  
Russell, 3 Vet. App. at 313.  The Board has not been advised 
of other contemporaneous records that referred to asthma.  

However, the constructive receipt rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) would have no application 
to this case since the rating decision at issue was prior to 
the date the Bell decision was issued, July 21, 1992.  See, 
for example, Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  
Further, any failing to develop for non VA evidence in the 
late 1960's, if suggested by information in contemporaneous 
VA medical reports or other correspondence, would have been a 
breech of the duty to assist, and as such it cannot be a 
basis for a CUE claim, although the record may have been 
incomplete.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The argument appears to assume facts not in evidence.  The 
service medical records included the veteran's self reported 
asthma that was not confirmed on examination in 1967 and it 
was not medically confirmed on the separation examination.  
The VA examiner noted bronchial asthma by history on the 
basis of a negative physical examination.  Neither the 
service medical records nor contemporaneous VA examination 
showed a diagnosis of asthma established by examination, the 
argument to the contrary simply refuses to recognize what 
should be obvious.  

There is simply no undebatable evidence that chronic asthma 
existed.  The RO does appear to have reviewed the medical 
records brought to its attention when it decided the claim in 
1968.  The most that can be said from the record available at 
the time is that the veteran had isolated respiratory 
symptoms described by him as asthma.  The evidence available 
to the RO in 1968 did not compel the conclusion that he had 
chronic asthma of service inception. 

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that his statements alone 
were determinative of the existence of a disability under the 
VA adjudication criteria then in effect.  See Fugo v. Brown, 
6 Vet. App 40, 43-44 (1993).  Disagreement with the way the 
evidence was evaluated is not a claim of CUE.  Therefore, the 
Board must find that the rating decision of August 1968 was 
in accord with acceptable rating judgment.  Although the 1968 
rating decision may not have been as explanatory as it could 
have been, clearly, it was not shown that the evidence 
compelled service connection as claimed.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).   

The record simply does not support an argument that 
undebatable error was committed.  The weight and probative 
value given to a particular examination report or treatment 
record involves judgment.  Accordingly, the Board finds that 
the August 1968 rating decision did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result regarding the claim 
of service connection for asthma would have been manifestly 
different but for the error.  See also Baldwin v. West, 13 
Vet. App. 1 (1999).  The Board has noted the representative's 
reference to a well grounded claim in the context of the CUE 
argument.  However, it should be borne in mind that this 
provision was added in 1988 and the concept is not applicable 
to a claim of CUE many years earlier.  38 U.S.C.A § 5107(a) 
added by Pub.L. 100-687; Nov. 18, 1988. 


ORDER

The August 19, 1968 rating decision wherein the RO denied 
entitlement to service connection for asthma not having 
constituted CUE, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



The Board has noted the representative's recent arguments 
regarding the adequacy of the recent VA evaluation of the 
veteran's PTSD.  Since the last VA examination in early 1997 
there has been a private examination that commented on the 
veteran's employability on account of PTSD.  The veteran 
testified regarding his VA treatment history and it appears 
that other relevant records are outstanding and likely 
available.  The Board is unable to justify rating the 
disability on the basis of an incomplete evaluation, although 
the psychiatric assessment appears to have been 
comprehensive.  This issue is intertwined with the TDIU claim 
since both ratings provide a total schedular evaluation.  

As for the veteran's entitlement to a TDIU, the record now 
reflects a combined 50 percent rating for all service-
connected disabilities.  The veteran has been in receipt of 
Social Security Administration (SSA) disability benefits for 
many several years.  The claim for a TDIU must be fully 
developed as discussed in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  The 
record shows that the veteran applied for VA vocational 
rehabilitation assistance in late 1995 and had also 
established such contact in 1987.  He apparently had a VA 
case manager in early 1996.  The extent of his vocational 
rehabilitation assistance is not documented in the record.  

VA is on notice of the existence of SSA records and the 
complete record reviewed by the SSA is necessary for an 
informed determination of this appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The information on file 
from SSA shows that vocational and functional capacity 
assessments were completed.  This would be significant 
evidence and necessary for an informed determination of 
whether the veteran is not unemployable on account of 
service-connected disabilities.  The relevance of SSA records 
to the TDIU issue under consideration justifies the 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for increase 
compensation for PTSD which is intertwined with the TDIU 
claim, which is an extension of the increased rating claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999).  The 
Court has held that the duty to assist a veteran includes 
conducting a thorough medical examination so that the 
evaluation of a claimed disability will be a fully informed 
one.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records of his 
treatment for PTSD and other service 
connected disabilities.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified by the veteran whose records 
have not previously been obtained.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

3.  The RO should contact SSA and ask 
that it provide a complete record of 
exhibits reviewed in connection with the 
adjudication of the claim in 1997.  

This should include all disability-
related development and documentation as 
well as the medical records relied upon 
concerning the claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  

4.  The RO should arrange for a VA 
examination of the veteran by a psychiatrist 
to determine the current nature and extent of 
severity of PTSD.  Any indicated special 
studies should be conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of their 
examination and the examiner must annotate 
the examination report in this regard.  

The examiner should identify all of the 
veteran's associated symptomatology in order 
to determine the impairment caused by PTSD.  
If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from one 
disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder is 
causally or etiologically related to PTSD, 
and, if not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.  During the course of 
the examination, the examiner should identify 
all of the symptoms or manifestation of PTSD


Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders, in relation to 
the veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it relates 
to the veteran's occupational and social 
impairment.  

If the historical diagnosis of PTSD is 
changed following evaluation, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new and 
separate condition.  The examiner must 
specially express an opinion as to whether 
PTSD has rendered the veteran unable to work 
or unemployable.  Any opinions expressed by 
the examiner must be accomplished by a 
complete rationale.

5.  The RO should arrange for a VA orthopedic 
examination by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the severity of the veteran's 
service-connected shell fragment wound to the 
right thigh with muscle damage (Group XIII); 
gunshot wound of the right arm (Muscle Group 
V); and multiple scar of the right wrist, 
right posterior chest, right ankle, and 
bilateral buttocks.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and should offer opinions as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The examiner should identify all of the 
veteran's symptoms or manifestations and 
offer an opinion as to how each symptom or 
manifestation affects, and to what extent, 
his industrial adaptability.  The examiner 
must express an opinion as to the extent that 
the wound residuals interfere with the 
veteran's ability to work.  Any opinions 
expressed must be accompanied by a complete 
rationale.

6.  The RO should also obtain and 
consider the veteran's VA vocational 
rehabilitation counseling file that was 
created with his application for 
assistance in December 1995.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  

In this regard, the RO should document 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999) as to 
extraschedular evaluation, and Fenderson 
v. West, 12 Vet. App. 119 (1999), as to 
assignment of "staged" ratings.  The RO 
should also readjudicate the issue of 
entitlement to a TDIU. 

If the benefits requested are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



